Proskauer, J.
(dissenting). The nearness of the step to the revolving door was not the proximate cause of this accident. On the plaintiff’s testimony, her fall was occasioned by the impact of a wing of the revolving door upon her. She was thrown to the ground, not because she stumbled or slipped upon the step, but because she was struck by the revolving door. Her injury was occasioned by no act or omission of the defendant.
Hanley v. Butler, Inc. (167 App. Div. 329) is not controlling. There there were two sets of double swinging doors; outside of the second set was a very narrow step with a fall of nine and one-half inches. As is stated in the opinion: “ There was no reason to suppose that the two floors were on different levels; ” and there was a situation from which a jury was to say whether there was not “ obviously faulty construction constituting a trap.” The plaintiff there fell because of the nature of the construction. No such situation exists in the case at bar.
For this reason the trial court correctly dismissed the complaint, and the judgment should be affirmed, with costs.
Dowling, P. J., concurs.
Judgment reversed and a new trial ordered, with costs to appellant to abide the event.